DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
Response to Arguments
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by Lau, Shah.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the outer radial boundary is radially outward of the substrate" in the claim. What happens when the substrate is not present? The apparatus cannot be defined in view of the substrate as the substrate is not apart of the apparatus. Examiner interprets as “wherein the outer radial boundary is radially outward of the substrate, when present”. Appropriate clarification is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7, 22, 23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160068996 to Lau in view of US 20170175265 to Shah. 
Claim 1: Lau discloses a susceptor (100 [susceptor], Fig. 1-3) comprising: a face (110 [recess pocket]) configured to support a substrate (not shown, para. [0018]) thereon; an outer edge (outer edge of 105) forming an outer perimeter around the face (110); a back surface opposite the face (bottom of 100), wherein the face comprises: a channel region (302/200 [surface]) positioned between the outer edge (outer edge of 105) and a center of the face (center of 110); and one or more apertures (103 [lift pin holes]) extending between the face and the back surface (see Fig. 1, para. [0017]), the one or more apertures (103) configured to allow for pins (724 [lift pins], Fig. 7) to extend therethrough and lift a substrate (not shown) from the face of the susceptor (110 of 100).
However Lau does not disclose a plurality of channels disposed within the channel region and extending radially relative to the center of the face; the one or more apertures disposed within the channel region.
However Shah discloses a plurality of channels (220 [radially oriented grooves], Fig. 3) disposed within the channel region (210 [contact structures]) and extending radially relative to the center of the face (center of 205 [substrate receiving surface], para. [0030]); the one or more apertures (325 [openings]) disposed within the channel region (210). Shah discloses this for the purpose of minimizing temperature differences between the susceptor and the substrate supported thereon (para. [0006]). It is noted that the channels extend to the edge of the substrate supporting surface (edge of 520 [recessed surface], Fig. 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of channels in the channel region and have the apertures in the channel region as taught by Shah with motivation to minimize temperature differences between the susceptor and the substrate supported thereon.
Claim 2: The apparatus of Lau in view of Shah discloses wherein the face (110, Fig. 1-3, Lau) further comprises a radially extending substantially flat and smooth rim region (105 [outer peripheral edge], see Fig. 3) between the outer edge (outer edge of 105) and an outer radial boundary of the channel region (300 [ledge]), wherein the outer radial boundary (300) is radially outward of the substrate, when present, and wherein each of the plurality of channels (220, Fig. 3, 6-8, Shah) extends radially to the outer radial boundary (see Fig. 3, 7-8 where the grooves extend to the support surface edge (520) which necessarily extends to the radial boundary, edge of 520).
Claim 3: The apparatus of Lau in view of Shah does not disclose wherein a cross section of at least one of the plurality of channels comprises: first and second sidewalls, each of the first and second sidewalls being substantially flat, wherein the first and second sidewalls are disposed at an acute angle relative to each other. 
Shah discloses wherein a cross section of at least one of the plurality of channels (cross section of 220’s, Fig. 6) comprises: first and second sidewalls (see Fig. 6), each of the first and second sidewalls being substantially flat (Fig. 6, para. [0035]), wherein the first and second sidewalls are disposed at an acute angle relative to each other (Fig. 6, para. [0035]) for the purpose of minimizing temperature differences between the susceptor and the substrate supported thereon (para. [0006]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sidewalls and angles requirements of channels as taught by Shah with motivation to minimize temperature differences between the susceptor and the substrate supported thereon.
Claim 7: The apparatus of Lau in view of Shah discloses wherein the one or more apertures (103, Fig. 1, Lau) comprises at least three apertures (Fig. 1), and wherein an angular separation between each radially consecutive aperture of the at least three apertures is substantially equal (see Fig. 1).
Claim 8: (Cancelled).
Claim 22: The apparatus of Lau in view of Shah discloses further comprising: a substantially smooth inner region of the face (center region of 200, Fig. 1-3, Lau) extending radially to an inner radial boundary (outer center flat 200); and a radially extending substantially flat and smooth rim region (107 [top surface] of 105 [outer peripheral edge]) radially inward of the outer edge (outer edge of 105) and extending from the outer edge to an outer radial boundary (inner edge of 105); wherein: the channel region (200/320) is further positioned between the outer radial boundary (inner edge of 105) and the inner radial boundary (outer center of 200);
 the channel region (200/302) comprises an outer channel region (inclined portion of 200/302) and an inner channel region (flat portion of 200, Fig. 3); the outer channel region (inclined portion of 200/302) has an elevated and inclined portion relative to the inner channel region (flat portion of 200, para. [0018]); the outer channel region (inclined portion of 200/302) is configured to support the substrate (302 [angled support surface], para. [0020]); 
The apparatus of Lau in view of Shah discloses each of the plurality of channels necessarily extends from the inner radial boundary to the outer radial boundary (see Shah, Fig. 3 where the grooves extend to the edge of a support pocket 520, para. [0034, 0037]).
Claim 23: The apparatus of Lau in view of Shah discloses wherein the outer radial boundary (inner edge of 105, Fig. 1-3, Lau) comprises a first outer radial boundary (inner edge of 105) and a second outer radial boundary (300 [ledge]), a profile of the face of the susceptor (100) being non-smooth between the first and second outer radial boundaries (see fig. 3).
Claim 26: The apparatus of Lau in view of Shah discloses wherein the channel region (200/302, Fig. 1-3, Lau) includes an inner channel region (flat portion of 200, Fig. 3) and an outer channel region (inclined portion of 200/302), wherein the outer channel region configured to support an edge or rim of the substrate (support surface is 302 [angled support surface], para. [0020]), and wherein the plurality of channels (220, Fig. 3, Shah) each circumferentially overlap the plurality of apertures (325) and radially span the outer channel region of the face of the susceptor (anyway outside center of 200). It is noted that the limitation “circumferentially overlap the plurality of apertures and radially span the outer channel region of the face of the susceptor” is interpreted broadly. 
Claims 4-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Shah as applied to claims 1, 2, 7, 22, 23, 26 above and further in view of US 2016/0133504 to Chu. 
Claim 4-6: The apparatus of Lau in view of Shah discloses (claim 4) wherein each of the plurality of channels (220, Fig. 3, Shah) appears to be substantially straight in a radial direction (see Fig. 3, para. [0031]); and have angular separation (see Fig. 3), which can accommodate at least one of the one or more apertures (325) configured to allow for the pins to extend therethrough (Fig. 7). 
However the apparatus of Lau in view of Shah does not disclose (claim 4) wherein an angular separation between first and second channels of the plurality of channels is greater than an angular separation between the second and a third channel of the plurality of channels, wherein the first channel is radially consecutive with the second channel and the second channel is radially consecutive with the third channel; (claim 5) wherein the angular separation between the first and second channels is at least about 50% greater than the angular separation between the second and third channels; (claim 6) wherein the one or more apertures is disposed between the first and second channels; (claim 9) wherein a number of channels within the channel region of the face is between 15 and 30.
Chu teaches that the plurality of channels (402/420, Fig. 4A) may be cut to any suitable depth and/or length and their angular separation may be about 4 to 8 degrees and the number and/or spacing between venting channels may be selected for the purpose of enacting rapid exhaust of gasses from the recessed pocket (para. [0055]). It is noted that Chu is teaching optimization of the angular separation of the channels and the number of channels. Additionally, that courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II (A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of angular separation and number of channels as taught by Chu with motivation to enact rapid exhaust of gasses from the recessed pocket.
Claims 10-20: (Withdrawn).
Claims 21, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160068996 to Lau in view of US 20170175265 to Shah.
Claim 21: Lau discloses a susceptor (100 [susceptor], Fig. 1-3) comprising: a face (110 [recess pocket]) configured to support a substrate (not shown, para. [0018]) thereon; an outer edge (outer edge of 105) forming an outer perimeter around the face (110); a back surface opposite the face (bottom of 100), wherein the face comprises: a channel region (302/200 [surface]) positioned between the outer edge (outer edge of 105) and a center of the face (center of 110); a radially extending substantially flat and smooth rim region (107 [top surface] of 105 [outer peripheral edge]) between the outer edge (outer edge of 105) and the outer radial boundary (inner edge of 105) of the channel region (200/302);
However Lau does not disclose a plurality of channels disposed within the channel region and extending radially relative to the center of the face between an inner radial boundary and an outer radial boundary of the channel region.
Shah discloses a plurality of channels (220 [radially oriented grooves], Fig. 3) disposed within the channel region (210 [contact structures]) and extending radially relative to the center of the face (center of 205 [substrate receiving surface], para. [0030]) between an inner radial boundary (near a center of 300) and an outer radial boundary of the channel region (near an edge of 520, Fig. 3, 6, 8); for the purpose of minimizing temperature differences between the susceptor and the substrate supported thereon (para. [0006]). It is noted that the channels extend to the edge of the substrate supporting surface (edge of 520 [recessed surface], Fig. 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of channels in the channel region and have the apertures in the channel region as taught by Shah with motivation to minimize temperature differences between the susceptor and the substrate supported thereon.
Claim 24: The apparatus of Lau in view of Shah discloses further comprising: a substantially smooth inner region of the face (center region of 200, Fig. 1-3, Lau) extending radially to an inner radial boundary (outer center flat 200); and a radially extending substantially flat and smooth rim region (107 [top surface] of 105 [outer peripheral edge]) radially inward of the outer edge (outer edge of 105) and extending from the outer edge to an outer radial boundary (inner edge of 105); wherein: the channel region (200/320) is further positioned between the outer radial boundary (inner edge of 105) and the inner radial boundary (outer center of 200);
 the channel region (200/302) comprises an outer channel region (inclined portion of 200/302) and an inner channel region (flat portion of 200, Fig. 3); the outer channel region (inclined portion of 200/302) has an elevated and inclined portion relative to the inner channel region (flat portion of 200, para. [0018]); the outer channel region (inclined portion of 200/302) is configured to support the substrate (302 [angled support surface], para. [0020]); 
The apparatus of Lau in view of Shah discloses each of the plurality of channels necessarily extends from the inner radial boundary to the outer radial boundary (see Shah, Fig. 3 where the grooves extend to the edge of a support pocket 520, para. [0034, 0037]).
Claim 25: The apparatus of Lau in view of Shah discloses wherein the outer radial boundary (inner edge of 105, Fig. 1-3, Lau) comprises a first outer radial boundary (inner edge of 105) and a second outer radial boundary (300 [ledge]), a profile of the face of the susceptor (100) being non-smooth between the first and second outer radial boundaries (see fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210125853 teaches inner and outer regions, flat rim, but no channels (Fig. 4B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718